FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                      February 19, 2013

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
VELMA UNDERWOOD,

             Plaintiff-Appellant,

v.                                                         No. 12-1148
                                              (D.C. No. 1:10-CV-00306-LTB-KLM)
THE GEO GROUP, INC., a Florida                              (D. Colo.)
corporation,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before ANDERSON and BALDOCK, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      Velma Underwood was employed by The GEO Group, Inc. (GEO) as a

detention officer at the ICE Processing Center in Aurora, Colorado. GEO terminated

her employment in 2008. Represented by counsel, Ms. Underwood sued in the

United States District Court of Colorado for unlawful employment practices. The

district court granted summary judgment in favor of GEO on Ms. Underwood’s

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
federal claims under 42 U.S.C. §§ 1981 & 2000e-5 for a racially hostile work

environment, discriminatory termination, discrimination in failure to promote, and

her state law claims for wrongful termination and outrageous conduct.

      Ms. Underwood proceeded to trial on her claims for discrimination in the

terms and conditions of her employment, retaliation, and violations of the Family

Medical Leave Act (FMLA). At the conclusion of Ms. Underwood’s case-in-chief,

the trial court granted GEO’s motion for judgment under Rule 50 of the Federal

Rules of Civil Procedure on Ms. Underwood’s claim for discrimination in the terms

and conditions of her employment. Her claims for retaliation and violation of FMLA

were submitted to the jury, which returned a verdict in favor of GEO.

Ms. Underwood has filed a pro se appeal. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      On appeal, Ms. Underwood raises three issues: (1) whether the magistrate

judge erred in denying a motion to compel; (2) whether the district court erred in

limiting certain trial testimony and excluding some of her trial exhibits; and

(3) whether the district court erred in excluding her expert witness. But

Ms. Underwood has not provided the trial or hearing transcripts that contain the

reasons for the rulings. See Fed. R. App. P. 10(b); 10th Cir. R. 10.1(A)(1) (requiring

appellant to provide the transcripts or portions thereof necessary to resolve the issues

raised on appeal). Although we liberally construe pro se filings, Ms. Underwood’s

pro se status does not exempt her from following procedural rules. See Murray v.


                                          -2-
City of Tahlequah, 312 F.3d 1196, 1199 n. 3 (10th Cir. 2002). “[Because] the record

is insufficient to permit review we must affirm.” Scott v. Hern, 216 F.3d 897, 912

(10th Cir. 2000).

      The judgment of the district court is affirmed. Ms. Underwood’s motion to

proceed in forma pauperis is denied.

                                              Entered for the Court


                                              Bobby R. Baldock
                                              Circuit Judge




                                        -3-